      Case 6:21-cv-00162-ADA-JCM Document 119-3 Filed 05/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                               WACO DIVISON

 JENNILYN SALINAS, LINDSEY                §
 NGUYEN, DEANNA LORRAINE, et              §
 al.                                      §
                                          §
         Plaintiffs.                      §
                                          §
 v.                                       §     CIVIL ACTION NO. 6:21-CV-162
                                          §
 NANCY PELOSI, MITCH                      §
 McCONNELL, CHUCK SCHUMER,                §
 MARK ZUCKERBERG, et al.                  §
                                          §
         Defendants.                      §

                     ENTRY OF DEFAULT AGAINST
              DEMOCRAT SENATORIAL CAMPAIGN COMMITTEE

         Whereas the First Amended Complaint was filed in this case on March 24,

2021; that the summons and complaint were duly served upon Defendant Democrat

Senatorial Campaign Committee, and no answer or other pleading has been filed by

said defendant as required by law;

         Therefore, upon request of the plaintiffs, default is hereby entered against

Defendant Democrat Senatorial Campaign Committee, as provided in Fed. R. Civ. P.

55(a).



                                               ___________________________
                                               U.S. DISTRICT CLERK
